Name: 2006/542/EC: Commission Decision of 2 August 2006 amending Decision 93/195/EEC on animal health conditions and veterinary certification for the re-entry of registered horses for racing, competition and cultural events after temporary export (notified under document number C(2006) 3400) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: social affairs;  health;  tariff policy;  means of agricultural production
 Date Published: 2007-05-08; 2006-08-04

 4.8.2006 EN Official Journal of the European Union L 214/59 COMMISSION DECISION of 2 August 2006 amending Decision 93/195/EEC on animal health conditions and veterinary certification for the re-entry of registered horses for racing, competition and cultural events after temporary export (notified under document number C(2006) 3400) (Text with EEA relevance) (2006/542/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of Equidae (1), and in particular Article 19(ii) thereof, Whereas: (1) In accordance with the general rules laid down in Annex II to Commission Decision 93/195/EEC (2), the re-entry of registered horses for racing, competition and cultural events after temporary export is restricted to horses kept for less than 30 days in any of the third countries listed in the same group in Annex I to that Decision. (2) In 2006, Qatar is to host the equestrian competitions of the Asian Games. (3) Given the degree of veterinary supervision and the fact that the horses concerned are kept separate from animals of lower health status, the period of temporary export should be extended to less than 60 days. Accordingly, the animal health conditions and the veterinary certification laid down in Annex VII to Decision 93/195/EEC should be extended to the equestrian competitions of the Asian Games carried out under the auspices of the International Federation for Equestrian Sports (FEI). (4) Annex VII to Decision 93/195/EEC should be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The title of Annex VII to Decision 93/195/EEC is replaced by the following: HEALTH CERTIFICATE for re-entry of registered horses that have taken part in the Endurance World Cup or the Asian Games after temporary export for a period of less than 60 days. Article 2 This Decision is addressed to the Member States. Done at Brussels, 2 August 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 42. Directive as last amended by Directive 2004/68/EC (OJ L 139, 30.4.2004, p. 321, corrected by OJ L 226, 25.6.2004, p. 128). (2) OJ L 86, 6.4.1993, p. 1. Decision as last amended by Decision 2005/943/EC (OJ L 342, 24.12.2005, p. 94).